Citation Nr: 1748871	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-40 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, and substance-related disorders involving alcohol and marijuana as secondary to an acquired psychiatric disorder.

2. Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus and bilateral hallux valgus.

3. Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1991 to September 1995.

These claims arrive before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a February 2015 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the Veteran's testimony is associated with his claims file, and it can be found in the Veterans Benefit Management System (VBMS) and Legacy Content Management (LCM) databases.

The Board remanded the Veteran's claims in September 2016 for further development.  Now that the AOJ has substantially complied with the September 2016 remand directives, with respect the first issue on the title page, the Board is prepared to render a decision on that claim below.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).
Substantial RO compliance has not been received for the Veteran's second and third issues; therefore, the Board must remand to the RO again.  The Board apologizes for the additionally delay the Veteran must endure; however, this Remand is necessary if his second and third claims are to receive the requisite, directed amount of development.  Stegall, 11 Vet. App. at 271. 

The issues of entitlement to service connection for a sleep disorder and a headache disorder have been raised by the record at the September 2011 hearing and in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These claims were referred to the AOJ in April 2015 and September 2016, but it appears that no action has been taken on either one.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to bilateral foot and knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has an acquired psychiatric order that was incurred during active duty Navy service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the Veteran was sent VCAA-compliant correspondence in March 2008 and February 2009.  In the letters, VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, 19 Vet. App. 473.  Specific to the Veteran's acquired psychiatric disability claim, VCAA compliant PTSD-specific notification was provided in August 2008.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's STRs were associated with the record in May 2009 and September 2014.  Additionally, VA treatment records were associated with the claims file in March and April 2009, July and August 2010, and May 2015. 

The directives in the September 2016 Board remand were created to collect additional evidence to assist the Veteran substantiate his claims.  Pursuant to Board's fifth remand directive, the AOJ provided a formal finding regarding the stressors the Veteran has offered as evidence.  In January 2017, the Veteran underwent the individual examinations needed to supplement and complete  deficient evidence found in his claims file for the claims listed on the title page.    With regard to the first issue on the title page, VA has fulfilled its duty to assist the Veteran compile available evidence to substantiate his claim.

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to the September 2016 Board remand, the Veteran had undergone VA examinations for the claims currently on appeal.  See June 2010 VA examinations.  However, the Board remanded the case so that the Veteran could be afforded a new examination for, among other things, a determination as to whether he has a current acquired psychiatric disorder.  A psychiatric examination was conducted in January 2017.  Barr, 21 Vet. App. at 312.  

Also of record, and considered in connection with the claims on appeal, are the various statements provided by the Veteran, the Veteran's representative, and hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, neither the Veteran nor his representative has asserted that undersigned VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Board finds that all necessary development has been accomplished for the first issue on the title page; therefore, appellate review of this issue may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection in General

The Veteran seeks service connection for an acquired psychiatric disorder, a bilateral foot disorder, and a bilateral knee disorder.  Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a)(West 2015); 38 C.F.R. § 3.303 (a)(2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III. Acquired Psychiatric Disorder (APD) Claim

The Veteran seeks service connection for an acquired psychiatric disorder; he filed his disability claim in March 2008.  See VA Form 21-526. 

      A. Claimed Stressors (PTSD)

In a May 2008 Statement in Support of Claim for PTSD, the Veteran offers two stressor incidents.  First, the Veteran states that a depressed sailor hung himself on the USS Kitty Hawk sometime between 1993 and 1995.  Importantly, the Veteran did not indicate that he knew the fellow Airman or witnessed the suicide.  The Veteran's second identified stressor, "During the Gulf War, the Captain came on the intercom and said that there was an incoming missile headed in our direction, but it was a false alarm."  Additionally, the Veteran proclaims, "2-time Gulf War vet.  I suffer from P.T.S.D.  Need help A.S.A.P."

In a May 2009 statement in support, the Veteran repeats the stressor events offered in March 2008.  The Veteran also reports, "(a) fighter jet fell overboard during deployment in Gulf."

In a three-page February 2015 written statement, the Veteran again identifies the two stressor events offered in March 2008.  For the first stressor, the Veteran clarifies with, "(d)uring the same deployment a crewmember committed suicide by hanging himself somewhere onboard the Kitty Hawk."  In this three-page written statement, the Veteran offers additional stressor incidents, to include awakening with his zipper undone.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In March 2009, VA was supplied with a historical report for the Veteran's ship during service, USS Kitty Hawk.  After careful review and consideration, the Board found no incidents that match the personal stressors identified by the Veteran. 

In May 2009 and August 2014, VA was supplied with the Veteran's personnel records for Navy service.  After careful review and consideration of the Veteran's Navy personnel records, the Board found no incident reports that match the multiple personal stressors identified by the Veteran during the course of his appeal.  

In March 2017, the AOJ complied with the fifth directive in the Board's September 2016 Remand.  In the resulting memorandum, the AOJ made a formal finding of a lack of information to corroborate the Veteran's claimed, personal stressors.  The AOJ could not locate information that would support the Veteran had put out fires, witnessed suicides, witnessed sailors falling overboard, and/or endured deliverance of a false missile attack alert on the USS Kitty Hawk.  Additionally, pursuant to the second and third September 2016 remand directives, the AOJ requested additional information from the Veteran about his claimed, personal stressors on November 2016; however, the Veteran did not respond to this final attempt to substantiate his personal stressor claims.  Ultimately, the AOJ concluded that it had exhausted all efforts, and further attempts would be futile.

      B. Psychological Evaluations

In April 2008, the Veteran was seen at the Central Arkansas HCS.  For this evaluation, the Veteran revealed two stressors.  First, the Veteran claims that a shipmate hung himself in the area where the Veteran worked.  Second, the Captain of the Veteran's vessel announced "incoming," and the Veteran thought he was about to die.  The staff psychiatrist assigned a PTSD diagnosis, but she did not identify or discuss the DSM-IV criteria that the Veteran displayed and/or satisfied.  
 
In January 2009, the Veteran requested admittance to the PTSD program at the Central Arkansas HCS.  The psychological stressors the Veteran reported at that time were two suicides, which he did not witness, and personal hazing incidents.  The staff psychiatrist did not believe the Veteran met the criteria for PTSD, but his diagnostic impression was depression, not otherwise specified.  The provider suspected that the Veteran suffered from depression (alcohol induced) because the Veteran reported that he drank significant amounts of alcohol each week. 

In January 2017, the Veteran underwent a VA examination to evaluate his current mental health.  The VA provider reviewed the Veteran's claims file and delivered  thorough, reasoned, and well-supported medical conclusions.  Ultimately, the provider did not find that the Veteran currently suffered from post-traumatic stress disorder (PTSD).  The VA provider opined, "(b)ased on today's evaluation and chart review, it is the opinion of this examiner that the Veteran does not currently, and has not at any time from 2008 to current, meet diagnostic criteria for PTSD."

For the DSM-5 criteria (A-I), the January 2017 provider concluded, "no criterion in this section met."  In addition to the Veteran not identifying an adequate stressor (criteria A), the VA provider reported, "the Veteran does not meet additional criteria such as re-experiencing, avoidance, or negative alterations of cognitions or mood related to stressors reported by Veteran . . .."  The specific stressors considered by the VA provider included, the Captain's false warning of air strike, a "man overboard" incident, a hanging incident, and a hazing incident that involved firehoses and thrown food.  During the examination, the Veteran did not reveal any stressor related to sexual trauma, and he did not report any symptoms that would support military sexual trauma (MST).

The January 2017 VA provider did note that the Veteran had been diagnosed with PTSD in 2008; however, after file review, the January 2017 VA provider pointed out that the 2008 diagnosis was given without documenting symptoms and/or identifying which DSM criteria were satisfied.  The January 2017 VA provider also pointed out that the Veteran did not meet the diagnostic criteria for PTSD in 2009.

The January 2017 VA provider did identify one psychiatric diagnosis for the Veteran, alcohol-induced mood disorder (depressed).  The provider opined, "the Veteran's currently diagnosed Alcohol-induced depressive disorder is less likely than not caused by or aggravated by his active duty service in the Navy."  The provider based this conclusion on a family history of addiction and alcohol use.  Important to the Board's analysis of this claim, the VA provider noted that the Veteran did not seek treatment for alcohol use until 13 years after Navy service.

      C. Analysis for Acquired Psychiatric Disorder Claim

As noted earlier, the first, requisite element of a direct service-connection claim is the presence of a current disability.  Shedden, 381 F.3d at 1167.  For the Veteran's claim to entitlement for an acquired psychiatric disorder, the available diagnosis is alcohol-induced depressive disorder.  See January 2017 VA Examination Report.   However, the Veteran has not satisfied the second element of a service-connection claim, an in-service incurrence, because he did not seek treatment for alcohol dependence and/or abuse until more than decade after Navy service.  Id. 

Throughout this appeal, the Veteran has maintained that he suffers from PTSD that has resulted from specific psychological stressors.   The Veteran is competent to comment on topics that are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  He is not competent to self diagnosis PTSD, because he does not possess the training, knowledge or expertise to render a medically competent diagnosis.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Moreover, as noted earlier, the Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  Wood, 1 Vet. App. 190.  Ultimately, the Board concludes that the Veteran's stressor events related to suicides on ship are not credible, because they are not internally consistent (e.g., witnessed a suicide vs. it occurred somewhere on ship) and/or they are not consistent with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  However, the Veteran's reports of fears of being the ocean, hearing loud jet noises, feelings of sleeping in a coffin while in his bunk, and seeing video broadcasts of air strikes in southern Iraq, and being hazed as a tradition for crossing the Equator are credible and consistent with his duties during service.

Even though the Veteran has found some of the Veteran's reports of in-service stressors to be credible, the stressors offered do not satisfy the DSM criteria for a PTSD diagnosis.  See January 2017 VA Examination Report.  Ultimately, the first element of a service-connection claim has not been satisfied and, therefore, the Veteran is not entitled to service connection for PTSD.  Shedden 381 F.3d at 1167.

The Board is cognizant of the fact that the April 2008 PTSD diagnosis conflicts with the other psychological evaluations during the appeal period.  The Board affords the April 2008 PTSD diagnosis no probative value because the provider delivered a conclusion unsupported by a rationale.  Miller v. West, 11 Vet. App. 345 (1998).   Ultimately, the Board affords the most probative weight to the January 2017 VA examination report, because it supplied a competent, thorough, well-reasoned, and supported explanation of the underlying reasons and bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).

To the extent that the Veteran may have depression, the July 2017 examiner opined that there was not sufficient evidence to meet the diagnostic criteria for a depressive disorder related to his military service.  Moreover, the examiner found that the Veteran's alcohol-induced depressive disorder was less like than not caused or aggravated by the Veteran's active naval service.  In light of the foregoing, the Board concludes that service connection for an acquired psychiatric disorder, other than PTSD, is also not warranted.

For the reasons identified and explored above, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  The evidence relating to an acquired psychiatric disorder is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .  The preponderance is against the Veteran's entitlement claim and, therefore, it must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, and substance-related disorders involving alcohol and marijuana as secondary to an acquired psychiatric disorder, is denied
 

REMAND

The Veteran seeks service connection for a bilateral foot disorder, to include pes planus and hallux valgus.  

In the June 1991 Navy medical examination report for enlistment, the Veteran was noted to have asymptomatic, bilateral pes planus.  Since the Veteran's pes planus disorder pre-dates military service, the question before the Board is whether the Veteran's foot disorder was aggravated beyond its natural course by Navy service.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 provides that, "(a) preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When it remanded the Veteran's claims in September 2016, the Board was well aware of the VA's heightened two-prong analysis to overcome the presumption of soundness.  See VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Consequently, remand directive seven was penned to specifically address this heightened VA duty.  Unfortunately, the resultant January 2017 VA examination and report did not address whether there was clear and unmistakable evidence that the Veteran's pes planus did not undergo an increase severity that can be attributed to Navy service.  Therefore, the Veteran's bilateral pes planus claim must be remanded to the AOJ for additional development. 

Also considered in the September 2016 Board remand directive seven was the Veteran's claim for entitlement to service connection for a bilateral knee disorder.  The Board's intention for directives 7 (d) and (e) was to analyze, and possibly establish, a correlation between the Veteran's on-going pes planus (bilateral) and recently diagnosed knee osteoarthritis (bilateral).  

Because the resultant January 2017 VA examination report did not adequately address Remand directives 7(a)-(c), the Board cannot appropriately analyze and resolve the Veteran's service connection claim for a bilateral foot disorder.  Because resolution of the Veteran's bilateral knee claim must occur simultaneous to (or after) a conclusion is reached on his bilateral pes planus claim, the bilateral knee disorder claim must also be remanded until the directed development is completed for the feet.  See Parker v. Brown, 7 Vet. App. 116   (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and extent of his bilateral foot and knee disorders.  The claims folder is to be made available to the examiner to review. 

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral feet and knee disorders. 

The examiner must provide written responses to the following inquiries:

	(a)  Bilateral pes planus:

(1)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral pes planus underwent an increase in severity during active service, to include any increase in severity due to the left foot treatment in October 1992, the stress of moving around in an aircraft carrier, and wearing ill-fitting shoes?

(2)  If it is at least as likely as not (i.e., probability of 50 percent or greater) that the claimant's bilateral pes planus underwent an increase in severity during active duty, is it undebatable that the increase in severity during service was due to the natural progress of the pes planus?		

(b)  Bilateral hallux valgus

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral hallux valgus is related to active service, to include the left foot treatment in October 1992, the stress of moving around in an aircraft carrier, and wearing ill-fitting shoes?

	(c)  Any other current foot disorder

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any other currently diagnosed foot disorder is related to active service, to include the left foot treatment in October 1992, the stress of moving around in an aircraft carrier, and wearing ill-fitting shoes?

	(d)  Bilateral degenerative joint disease of the knees

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the bilateral degenerative joint disease of the knees is related to active service, to include the stress of moving around in an aircraft carrier?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the bilateral degenerative joint disease of the knees is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the bilateral pes planus, the bilateral hallux valgus, or any other current foot disorder, to include being caused or aggravated by any altered gait from a foot disorder?

(3)  If the examiner finds that the bilateral degenerative joint disease of the knees was caused or aggravated by pes planus, hallux valgus, or any other currently diagnosed foot disorder, the examiner should identify all foot disorders that caused or aggravated the bilateral degenerative joint disease of the knees.

(4)  If the examiner finds that the bilateral degenerative joint disease of the knees is aggravated by pes planus, hallux valgus, or any other current foot disorder, then he/she should quantify the degree of aggravation.

		(e)  Any other current knee disorder

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any other currently diagnosed knee disorder is related to active service, to include the stress of moving around in an aircraft carrier?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the any other currently diagnosed knee disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the bilateral pes planus, bilateral hallux valgus, or other current foot disorder, to include being caused or aggravated by any abnormal gait from a foot disorder?

(3)  If the examiner finds that any other currently diagnosed knee disorder was caused or aggravated by pes planus, hallux valgus, or any other currently diagnosed foot disorder, the examiner should identify all foot disorders that caused or aggravated the currently diagnosed knee disorder.

(4)  If the examiner finds that any other current knee disorder is aggravated by pes planus, hallux valgus, or other currently diagnosed foot disorder, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
						
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


